DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed November 29, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group VIII, claims 77-86, drawn to a method for preparing a population of CTL having a central memory or effector memory phenotype comprising contacting CD8+ T cells with MHC class I-peptide antigen presenting complexes and lymphocyte costimulatory ligands.
	Additionally, Applicant has elected the species of the invention in which the one or more AML- associated antigens is WT-1 and the lymphocyte costimulatory ligand is an activating antibody against CD28.

2.	The amendment filed November  29, 2021 is acknowledged and has been entered.  Claims 1, 11, 24, 28, 46, 64, 66, and 67 have been canceled.  Claims 88-92 have been added.

3.	Claims 77-92 are pending in the application and are currently under prosecution.

Election/Restriction
4.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed October 4, 2021 has been withdrawn in part so as to rejoin the elected species of the invention in which the lymphocyte costimulatory ligand is an activating antibody against CD28 and the non-elected species in which the lymphocyte costimulatory ligand is B7.1.
 
Information Disclosure Statement
5.	The information disclosures filed to date have been considered.  An initialed copy 
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 81 and 82 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 81 and 82 is deemed the filing date of the international application (i.e., PCT/US2017/022663), namely March 17, 2017.

Drawings
7.	The drawing set forth as Figure 11A is objected to because the figure depicts amino acid sequences, which are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 4 of the specification.  Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
  	A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figure at page 4 of the specification to include sequence identification numbers.
	See the attached Notice to Comply. 

Specification
8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll™; see, e.g., page 15, line 15 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 77-92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 77-92 are indefinite for the following reasons:
	(a)	Claim 77 recites the limitation, “the MHC Class I-peptide antigen presenting complex ligands”, but the preceding language refers only to “MHC Class-I peptide antigen-presenting complexes” (not ligands) and it is therefore unclear to which ligands the claim is directed.
	(b)	Claim 77 recites, “the CD8+ cells being isolated by positive or negative selection”.  This recitation renders the claims indefinite because it is unclear how this recitation is to be read or how the claim is to be construed, particularly given the use of the phrase “being isolated”.  It is unclear if the CD8+ T cells that must be provided must be isolated by positive or negative selection in the course of practicing the claimed invention?  In other words it is not clear if the would-be practitioner of the claimed invention must provide CD8+ T cells by isolating the cells using positive or negative selection.  Is the isolation of the cells by positive or negative selection a step that must be performed in the course of practicing the invention or not?  Might the isolation of the cells have been performed previously or by another and not in the course of practicing the claimed invention?  What is the subject matter that is regarded as the invention? 
(c)	Claim 77 recite, “[…] present on the same of different nanoparticles”.  It is not clear how the claim is to be read and construed.

	(e)	Claim 80 recites, “wherein the AML1-associated antigens include one or more selected from […]” (italicized for emphasis).  The use of this phrase, which indicates that the AML-associated antigens to which the claim is directed include certain AML-associated antigens (e.g., WT-1) renders the claim indefinite because it cannot be ascertained whether this list is complete or incomplete; and moreover it is unclear which “AML-associated antigens” are included, apart from those that are actually listed by the claim, and which “AML-associated antigens” are not included.  Notably not all of the “AML-associated antigens” that are listed might be regarded as such since some are expressed by cells other than AML cells, and each specific example that is listed differs markedly from one or more of the others; therefore, it is not apparent what features might delineate the genus as a whole, even given the listing of exemplary “AML-associated antigens”, which are necessarily included therein.  Consequently, as written, claim 80 “includes” and excludes elements that are not actually disclosed, such that the scope of the claim is unascertainable.  See M.P.E.P. § 2173.05(d).  
  	(f)	Claim 81 is drawn to the method of claim 77 in which the lymphocyte co-stimulatory ligand on the surfaces of the paramagnetic nanoparticles is an activating antibody against “CD28”.  It is presumed that the antibody binds to a polypeptide having the designation “CD28” so as to somehow “activate” the protein, albeit it is not clear how or what functional properties the polypeptide must exhibit once it has been activated upon binding of the antibody thereto.  Nevertheless, the use of the designation “CD28” renders the claim indefinite because different laboratories and clinics may use the same designation to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases (e.g., in this case, it appears “CD28” may be known by the alias “Tp44”).  But, here, more importantly it is aptly noted that the designation “CD28” is used in the art to describe not one polypeptide, but rather a plurality 2 and furthermore, it appears the designation “CD28” is  used to identify polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).3 
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “CD28”, as used to describe the polypeptide(s) to which the claim is directed, does not unambiguously identify those polypeptide(s), this requirement has not been met.
In this instance it is important that it be known to which “CD28” polypeptides the claim is directed because the method comprises contacting T cells isolated from the peripheral blood mononuclear cells (PBMCs) of a patient or donor with paramagnetic nanoparticles comprising on their surfaces activating antibodies against “CD28”.  Again it is presumed that the antibody must be capable of binding to “CD28” so as to be capable of activating the polypeptide, but most likely it cannot be presumed that an antibody that binds to dog CD28, for example, will be found to be effective to bind to and activate CD28 on the surface of human T cells; so if the patient or donor were human, the method may not be effectively used to prepare cytotoxic T lymphocytes (CTLs) having a central or effector memory phenotype.  So, here, as more fully explained below, it is noted that Applicant has an opportunity and a duty to amend the claims now to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but furthermore it is noted that according to M.P.E.P. § 2173 the claims should be amended so as to provide a clear 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
(g)	In another embodiment the lymphocyte costimulatory ligand on the surface of the paramagnetic nanoparticles is “B7.1”, but as explained above the use of such a designation alone to identify a particular polypeptide renders the claim indefinite.  Again, this is because different laboratories or clinics may use the same designation to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “B7.1” may also be known by a number of other aliases that include: CD80, BB1, CD28LG, CD28LG1, and LAB7.  In addition, as noted above, the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene;4 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)5.  

Here, it is important that the identity of the polypeptide referred to by claim 81 using the designation “B7.1” be known since, for example, the T cells may be acquired from a patient or donor who is human (although that is not necessarily the case), but if the “B7.1” polypeptide at the surface of the paramagnetic nanoparticles is not human, it may not recognized by a receptor on the surface of the T cells the nanoparticles, so as to be capable of providing the activating signals that are necessary to cause the cells to become activated and proliferation (or expand).  
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
(h)	According to claim 82, which depends from claim 77, the MHC Class-I-peptide antigen presenting complexes on the surfaces of the paramagnetic nanoparticles are “HLA-Ig ligands”, but it cannot be ascertained what these actually are.  The term “HLA-Ig ligands” is used only once in the disclosure at page 8, line 25 of the specification, but this disclosure does not make it evident what it is that constitutes “HLA-Ig ligands”.6 Elsewhere the specification refers to “HLA-Ig” as being an example of a complex lacking immunoglobulin light chains, but it is unclear if an “HLA-Ig” is the same as an “HLA-Ig ligand”, though presumably not, since a ligand is understood to be an molecule that binds to another such that an “HLA-Ig ligand” would ordinarily be understood to be a term referring to a molecule that binds to an “HLA-Ig”.  Nevertheless, even if an “HLA-Ig ligand” In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Since is entirely unclear what it is that constitutes “HLA-Ig ligands”, the metes and bounds of the subject matter that is regarded as the invention cannot be determined, but moreover it is submitted that the claimed invention is not described with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish these molecule from others so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).7
(i)	Claim 83 recites, “the CTL population comprises at least 108 CTLs”, but it is unclear to which population of cells comprising CTLs the claims are directed since claim 77 makes reference to more than one.  First, there is mention of a population of PBMCs that is contained in the sample acquired from a patient or donor, which must necessarily comprise CTLs (i.e., CD8+ T cells); second, there is mention of a population consisting of the “magnetic fraction” of cells, which must also contain CTLs.  Third, it is evident from the recitation of intended use by the preamble of claim 77 that there must be, once the method has been practiced, a population of CTLs having a central memory phenotype and a population of CTLs having an effector memory phenotype.  So then which CTL population is it that must comprise at least 108 CTLs?
6 CD8-enriched cells”, but what are these?  Are “CD8-enriched cells” cells that are CD8+?  It is not clear.  
If so, it is submitted that the claim should still be regarded as indefinite because it is not understood why, if the originally acquired sample contains 106 CD8+ CTLs, it is necessary to practice the method, so as to prepare a population of 106 CTLs having a central memory or effector memory phenotype, where the CTLs contained in the sample are of the same number and may also be of the same phenotype.8  So, then, must the CTLs contained in the sample originally acquired from the patient or donor not be or include CTLs having a central memory or effector memory phenotype? 
(k)	Claim 86 recites, “the CTL population comprises at least 10% specific for the peptide antigen(s)”.  This recitation renders the claim indefinite because it is unclear that claim 77 is directed to more than one peptide antigen; but even so, it is unclear to which CTL population the claim refers because as noted above the preceding claim makes reference to more than one.  So then which CTL population is it that must comprise at least 10% CTLs that are specific for the peptide antigen presented by the complex on the surface of the paramagnetic nanoparticles?
(l)	Claim 87 recites, “wherein the T cells are expanded in culture in the presence of cytokines”, but which ones?  The preceding claim makes reference to more than one population of T cells.
(m)	Claim 90, which depends from claim 89, recites, “wherein the MHC Class I-peptide antigen presenting complex presents a viral peptide antigen”, where the preceding claim recites, “wherein the MHC Class I-peptide antigen presenting complex presents an antigen associated with an infectious agent”.  It is unclear if the nanoparticles according to claim 90 must comprise both an MHC Class I-peptide antigen presenting complex that presents an antigen associated with an infectious agent and an MHC Class I-peptide antigen presenting complex that presents a viral peptide antigen or the nanoparticles comprise only a single MHC Class I-peptide antigen presenting complex 
It is suggested that this issue may best be remedied by amending claim 90 to recite, for example, “wherein the infectious agent is a virus and the MHC Class I-peptide antigen presenting complex presents a viral peptide antigen expressed by the virus”.
(n)	Claim 91 recites the limitation, “the MHC Class I-peptide antigen presenting ligands”, but the preceding claim makes no reference thereto and accordingly it is not evident to which “MHC Class I-peptide antigen presenting complex ligands” claim 91 is directed.
(o)	According to claim 92 the method of claim 77 is practiced such the expanded CTL population (i.e., the magnetic fraction) comprises CTLs with any of the following phenotypes: “low PD-1 expression”, “central memory phenotype”, and “effector memory phenotype”; and yet according to claim 77 the method, if practiced as intended, prepares CTLs having either a central memory phenotype or an effector memory phenotype.  There is no mention of the preparation of CTLs with a “low PD-1 expression” phenotype.  If the expanded magnetic fraction comprises CTLs with a “low PD-1 expression” phenotype how it is that the claimed invention is practiced as intended to prepare either CTLs having a central memory phenotype or CTLs having an effector memory phenotype?  It is unclear.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 81 and 82 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se 

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, claim 81 is drawn to the method according to claim 77, wherein the lymphocyte co-stimulatory ligand on the surfaces of the paramagnetic nanoparticles is “an activating antibody against CD28”.  While it may fairly be presumed that this antibody is an antibody that specifically binds to a CD28 polypeptide, it is not clear which polypeptide it is that is referred to by the claim using the designation “CD28” but it is expected that it is not any and all antibodies that bind to CD28 that will be found to be capable of binding to the CD28 polypeptide expressed by the CTLs, so as to activate the polypeptide.  For example, it should not be presumed that an antibody that specifically binds to otter CD28 will be found to be an antibody that is capable of binding to human CD28 on the surfaces of human T cells and it should not be assumed that the antibody, even if it were found to be capable of binding to human CD28, is an antibody capable of activating CD28 on the surface of human T cells so as to be suitably used in practicing the claimed invention as intended.  Notably the sample of PBMCs is acquired from a patient or a donor, but not necessarily a human; and the antibody does not necessarily specifically bind to the CD28 polypeptide that is expressed by the T cells contained in the sample.  Nevertheless, even if the sample were acquired from a human patient or a human donor and the antibody were an antibody known to be capable of binding to human CD28, it should not be presumed that the antibody will be found to be suitably used in practicing the claimed invention because not every antibody that binds to a human CD28 10  The question here then is which antibodies are those that should be used in practicing the claimed invention to achieve the claimed objective and which are those that should not be used.  How might it be determined if any given antibody that binds to a CD28 polypeptide (e.g., one of the known isoforms of human CD28) is an “activating antibody against CD28”, which is suitably used, when it is not immediately evident what effect must be caused upon activation of the polypeptide by the antibody? 
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes at least a substantial number of the “activating antibodies against CD28” that are suitably used in practicing the claimed invention as intended to prepare populations of antigen-specific CTLs having a central memory phenotype of an effector memory phenotype.  A description of what a material must be capable of doing, rather than of what it is, does not suffice to describe the claimed invention.  
Here, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to and activate a function of CD28, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “activating antibodies against CD28” that are suitably used in practicing the claimed invention as intended to prepare populations of antigen-specific CTLs having a central memory phenotype of an effector memory phenotype; without such antibodies, it is impossible to practice the invention.
Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991). 
In addition, although the skilled artisan could potentially identify “activating antibodies against CD28” by screening a plurality of structurally disparate antibodies that bind to CD28 polypeptides to determined which, if any, are suitably used that are suitably used in practicing the claimed invention as intended to prepare populations of antigen-specific CTLs having a central memory phenotype of an effector memory phenotype, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “activating antibodies against CD28” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify antibodies that bind to CD28, which are suitably used in practicing the claimed invention as intended to prepare populations of antigen-specific CTLs having a central memory phenotype of an effector memory phenotype.
Even though it might be possible to identify an anti-CD28 antibody that is suitably See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).   
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Furthermore, Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Finally, because the antibody need not have any particular structure, it is noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Here it seems relevant to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the cannot be achieved by disclosing only one species within the genus; and accordingly it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, where the claims encompass a genus of “activating antibodies against CD28”, which although presumably bind to CD28, need not have any particular structural features and may have substantially disparate functional features,11 an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed. 
With further regard to claim 81, in one embodiment, the lymphocyte costimulatory ligand is “B7.1”, but as noted above the T cells are acquired from a patient or donor who is not necessarily a human.  Similarly the “B7.1” polypeptide at the surface of the paramagnetic nanoparticles may not be human.  However, if the “B7.1” polypeptide at the surface of nanoparticles is not recognized by a receptor on the surface of the T cells the a priori that any given “B7.1” polypeptide may be used in practicing the claimed invention to prepare a population of CTLs comprising CTLs with a central memory phenotype or an effector memory phenotype.  For example, if the “B7.1” polypeptide on the surface of the paramagnetic nanoparticles were of canine origin, it cannot be predicted if the nanoparticles will be found effective to activate and stimulate the proliferation of human CTLs.  While one could empirically determine if paramagnetic nanoparticles bearing dog B7.1 polypeptides might be used, Applicant is once again reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Turning to claim 82, which recites the MHC Class-I-peptide antigen presenting complexes on the surfaces of the paramagnetic nanoparticles are “HLA-Ig ligands”, but it cannot be ascertained what these actually are.  The term “HLA-Ig ligands” is used only once in the disclosure at page 8, line 25 of the specification, but this disclosure does not make it evident what it is that constitutes “HLA-Ig ligands”.12 Elsewhere the specification refers to “HLA-Ig” as being an example of a complex lacking immunoglobulin light chains, but it is unclear if an “HLA-Ig” is the same as an “HLA-Ig ligand”, though presumably not, since a ligand is understood to be an molecule that binds to another such that an “HLA-Ig ligand” would ordinarily be understood to be a term referring to a molecule that binds to an “HLA-Ig”.  Nevertheless, even if an “HLA-Ig ligand” and an “HLA-Ig” were to be regarded as one and the same, it would still not be clear what it is.  According to the disclosure at page 17, lines 17-19, “MHC class I ligands (e.g., HLA-Ig) lacking variable chain sequences may be employed with site-directed conjugation to particles, as described in WO 2016/105542, which is hereby incorporated by reference in its entirety”, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Since is entirely unclear what it is that constitutes “HLA-Ig ligands”, it is submitted that the claimed invention is not described with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish these molecule from others so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed process, so as to achieve the claimed objective.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the “activating antibody against CD28”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 81 and 82 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice13), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody that binds to CD28 is suitably used in practicing the claimed invention to achieve the claimed objective and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an “activating antibody against CD28” that is suitably used in practicing the claimed invention to achieve the claimed objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 77-92 are rejected under 35 U.S.C. 103 as being unpatentable over Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29) in view of Weber et al. (Leukemia. 2009 Sep; 23 (9): 1634-42). 
	Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 14  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes the use of the approach to activate and expand a population of human CTLs specific for a viral peptide epitope (see, e.g., page 124).  In preparing human CTLs Perica et al. teaches the use of HLA-Ig dimers.15  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
Given the teachings of Perica et al., if one’s objective were to prepare a population of antigen-specific human CTLs, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use of paramagnetic beads coated with human MHC-Ig dimers (i.e., “HLA-Ig” dimers).  One would have been motivated to do so in order to generate the desired population of human CTLs (since beads coated with mouse MHC-Ig dimers are not be effectively used to activate human CTLs).    
Then, although Perica et al. does not expressly teach the use of HLA-Ig dimers that present peptide epitopes of acute lymphoblastic leukemia (AML)-associated antigens or WT-1, in particular, this deficiency is remedied by the teachings of Weber et al.
	Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the teachings of Perica et al. using paramagnetic beads coated with HLA-Ig complexes presenting peptide epitopes of AML-associated antigens and, in particular, WT-1 to generate populations of antigen-specific human CTLs for use in developing an immunotherapeutic product for use in treating AML in human patients afflicted by the disease.  
	Though Perica et al. does not expressly teach the use of paramagnetic beads coated with HLA-Ig complexes presenting peptide epitopes of more than one AML-associated antigen, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the prior art to generate an expanded population of CTLs specific for more than one AML-associated antigen.  This is because at the time there was more than one well-known AML-associated antigen and it would have been immediately appreciated that an immunotherapeutic product comprising a mixture of CTLs having specificities for more than one AML-associated antigen might be more broadly used to treat the disease in different patients.  In addition, since it was well-known at the time that immunotherapies targeting a single antigen may fail upon loss of antigen expression by the cancer cells, it would have been thought that a product comprising a mix of CTLs having different AML-associated antigen specificities might be more effectively used because it would be more unlikely that the cancer cells may evolve to evade a treatment targeting a plurality of different antigens.
	With regard to claim 82, it is herein presumed that the HLA-Ig dimers described by the prior art are the same as “HLA-Ig ligands” to which the claim is directed.16  
	With regard to claim 83, although it cannot be ascertained to which population of CTLs the claim is directed, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the prior art to generate an expanded population of CTLs containing at least 108 CTLs.  Why not?  It only stands to reason that the greater the number of CTLs generated the greater the number of CTLs available for subsequent use.
	With regard to claim 86, which recites, “wherein the CTL population is at least 10% specific for the peptide antigen(s)”, even though it is not clear to which population the claim is directed, if it is presumed to be the expanded population, then, it is noted that Perica et al. discloses that the method was found to be capable of robustly expanding an antigen-specific population of CTLs to generate a population comprised of 80% antigen-specific CTLs (after two weeks in culture); see, e.g., page 124.17
	Finally, although Perica et al. does not expressly teach placing a magnetic field in proximity to the admixture of T cells and paramagnetic nanoparticles for about 5 minutes before causing separation of a “magnetic fraction” from a “non-magnetic fraction” and permitting the former to expand in culture, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the prior art to generate an expanded population of CTLs by contacting the T cells in a sample of PBMCs with the disclosed paramagnetic nanoparticles, placing the cells bound to the nanoparticles in a magnetic field (for about 5 minutes18) so as to retain those cells while allowing cell not bound to the nanoparticles to separate (e.g., elute), recovering the cells bound to the nanoparticles, and permitting those cells to expand in culture.  Why?  The reason is simple.  The objective is to expand .  

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 77-92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,007,222 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29).  
Claims 1-21 of the patent are drawn to a method for producing a cell composition + cytotoxic T lymphocytes (CTLs) specific for one or more cancer-associated peptide antigens (e.g., WT-1), said method comprising providing a sample of T cells from whole blood or buffy coat fraction, depleting the sample of CD4+ T cells, activating the CD4+ depleted cells (i.e., CD8+ T cells) by contacting the cells with artificial antigen presenting cells (aAPCs) presenting one or more cancer-associated peptide antigens through association with HLA ligands and T lymphocyte co-stimulatory ligands (e.g., a CD28 agonist), placing the admixture in a magnetic field for 2-30 minutes, enriching for T cells specific for said cancer-associated peptide antigens by magnetic enrichment with the paramagnetic aAPCs (i.e., separating non-antigen-specific T cells not bound to the paramagnetic aAPCs from antigen-specific T cells bound to the paramagnetic aAPCs using a magnetic field), and permitting ex vivo expansion to occur by culturing the cells for 1-4 weeks in the presence of cytokines, wherein after expansion the CD8+ T cells in the composition are predominately central memory (Tcm) and effector memory (Tem) phenotype and at least 15% of the T cells in the composition are specific for the cancer-associated peptide antigen.
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 122; and Figure 1).19  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes 20  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
In view of Perica et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because it would have been obvious to use the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as aAPCs to generate populations of antigen-specific CTLs specific for viral antigens or tumor-associated antigens.

20.	Claims 77-92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,987,412 in view of Weber et al. (Leukemia. 2009 Sep; 23 (9): 1634-42).  
Claims 1-27 of the patent are drawn to methods for preparing a cell population comprising antigen-specific cytotoxic T-cells (CTLs), said method comprising providing a sample comprising naive and/or memory T-cells (e.g., T cells having an effector memory phenotype21), preparing a CD8+-enriched sample, activating antigen-specific T cells in the CD8+-enriched sample by contacting the sample with a population of paramagnetic nanoparticles comprising on their surfaces multiple (3-10) HLA Class I-peptide antigen-presenting complexes presenting different peptide antigens associated with cancer cells or viruses and lymphocyte costimulatory ligands (i.e., either or both of an antibody or antigen-binding fragment thereof that specifically binds to CD28 and an antibody or 8 cytotoxic T cells specific for said peptide antigens and/or at least 10% antigen-specific Tem cells.
Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. describes experiments that demonstrate that ex vivo expanded populations of WT-1-specific CTLs are effective to lyse (kill) WT-1-expressing tumor cells (see, e.g., the abstract).  Accordingly Weber et al. teaches that WT-1 is an attractive target for anticancer immunotherapy.
In view of Weber et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because it would have been obvious to use paramagnetic nanoparticles presenting peptide epitopes derived from WT-1 for use in treating leukemia or other types of cancer that overexpress WT-1. 

21.	Claims 77-92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,098,939 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29) and Weber et al. (Leukemia. 2009 Sep; 23 (9): 1634-42)
 Claims 1-20 of the patent are drawn to a method comprising preparing a population of cytotoxic T cells specific for one or more tumor-associated peptide antigens, wherein the cells comprise effector memory T cells and at least 10% are specific for the tumor-associated peptide antigen(s), by a process comprising providing a sample comprising T cells from a patient or donor, contacting said sample with a population of 
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 122; and Figure 1).22  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes the use of the approach to activate and expand a population of human CTLs specific for a viral peptide epitope (see, e.g., page 124).  In preparing human CTLs Perica et al. teaches the use of HLA-Ig dimers.23  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were 
Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. describes experiments that demonstrate that ex vivo expanded populations of WT-1-specific CTLs are effective to lyse (kill) WT-1-expressing tumor cells (see, e.g., the abstract).  Accordingly Weber et al. teaches that WT-1 is an attractive target for anticancer immunotherapy.
In view of Perica et al. and Weber et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is in part because it would have been obvious to use the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as aAPCs to generate populations of antigen-specific CTLs specific for viral antigens or tumor-associated antigens.  This is also because in view of Weber et al. it would have been obvious to use paramagnetic nanoparticles presenting peptide epitopes derived from WT-1 for use in treating leukemia or other types of cancer that overexpress WT-1.  Although the claims of the patent do not recite the admixture of the paramagnetic nanoparticles and the T cells are placed in the magnetic field for a period of about 5 minutes before  separating cells associated with the paramagnetic particles from cells not associated with the paramagnetic particles and permitting the cells to expand in culture, it is submitted that it would have been obvious to wait for a period of at least 5 minutes before continuing the process to separate the bound and unbound cells and similarly any other such minor differences between the subject matter of the instant claims and that of the claims of the patent would be seen as obvious variation.

22.	Claims 77-92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,435,668 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29) and Weber et al. (Leukemia. 23 (9): 1634-42).
 Claims 1-20 of the patent are drawn to a method of activating T cells comprising incubating in the presence of a magnetic field a population of T cells with nano-scale artificial antigen presenting cells (nano-aAPCs), wherein the nano-aAPCs are paramagnetic nanoparticles having a mean diameter of 50 nm to 500 nm and on the surface comprise at least one T cell costimulatory molecule or more particularly an antibody that binds to CD28 and at least one MHC antigen presenting complex comprising at least one MHC class I peptide binding cleft having a peptide antigen bound thereto.  According to claim 14 the population of cells is incubated with the nanoparticles for 3-21 days and according to claim 3 it is maintained in the magnetic field for a period of 10 minutes to 3 days.  According to claim 6, for example, the antigen from which the peptide antigen is derived is a tumor associated antigen or a polypeptide of an infectious agent.  According to claims 9-13 the cells are obtained from a sample of PBMCs acquired from a patient or a donor.
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 122; and Figure 1).24  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes 25  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. describes experiments that demonstrate that ex vivo expanded populations of WT-1-specific CTLs are effective to lyse (kill) WT-1-expressing tumor cells (see, e.g., the abstract).  Accordingly Weber et al. teaches that WT-1 is an attractive target for anticancer immunotherapy.
In view of Perica et al. and Weber et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is in part because it would have been obvious to use the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as aAPCs to generate populations of antigen-specific CTLs specific for viral antigens or tumor-associated antigens.  This is also because in view of Weber et al. it would have been obvious to use paramagnetic nanoparticles presenting peptide epitopes derived from WT-1 for use in treating leukemia or other types of cancer that overexpress WT-1.  Although the claims of the patent do not recite the admixture of the paramagnetic nanoparticles and the T cells are placed in the magnetic field for a period of about 5 minutes before the cells bound to the paramagnetic particles are separated from cells not bound to the paramagnetic particles, so as to permit the cells bound to the nanoparticles to expand in culture, it is submitted that it would have been 
 
23.	Claims 77-92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7, 9, 11, 15, 16, 18, 23, 24, 26, 27, 33, 36, 39, 42, 47, 53, 55, 63, 66, 70, 80-83, and 98 of copending Application No. 16/678,366 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29). 
The claims of the copending application are drawn to a composition comprising a population of CD8+ T cells specific for one or more target peptides derived from tumor associated antigens (e.g., WT-1) or viral antigens and comprising T cells of a central memory phenotype or an effector memory phenotype, wherein said population is produced by a process comprising a magnetic-based enrichment of CD8+ T cells and the activation and expansion of antigen-specific CD8+ T cells using paramagnetic artificial antigen presenting cells (aAPCs) comprising MHC class I-peptide complexes presenting said target peptides and a co-stimulatory ligand and a cytokine cocktail.  According to claim 66, for example, the admixture of the aAPCs and the cells are incubated in a magnetic field for at least 1 minute and permitted to expand in culture for 1-4 weeks.  According to claim 11, for example, at least 10% of the T cells in the antigen-specific T cells.
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 26  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes the use of the approach to activate and expand a population of human CTLs specific for a viral peptide epitope (see, e.g., page 124).  In preparing human CTLs Perica et al. teaches the use of HLA-Ig dimers.27  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
In view of Perica et al., it is submitted that the subject matter claimed in the instant application would be seen as obvious over the subject matter claimed in the copending application.  This is because it would have been obvious to prepare the population of T cells using the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as aAPCs to generate populations of antigen-specific CTLs specific for viral antigens or tumor-associated antigens.  If any minor differences between the subject matter of the instant claims and that of the claims of the copending application exist, which are not rendered obvious by the teachings of Perica et al., it is submitted that despite such differences would be seen as obvious variations of the subject matter claimed in the copending application.

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 77-92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 86 and 87 of copending Application No. 16/548,953 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29) and Weber et al. (Leukemia. 2009 Sep; 23 (9): 1634-42).
Claims 86 and 87 of the copending application are drawn to a method of activating T cells, said method comprising incubating in the presence of a magnetic field a population of T cells with paramagnetic nanoparticles comprising on the surface at least one lymphocyte affecting molecule and at least one complex that when bound to an antigen engages an antigen-specific lymphocyte receptor for a period of carried 10 minutes to 3 days.
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 122; and Figure 1).28  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes the use of the approach to activate and expand a population of human CTLs specific for 29  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. describes experiments that demonstrate that ex vivo expanded populations of WT-1-specific CTLs are effective to lyse (kill) WT-1-expressing tumor cells (see, e.g., the abstract).  Accordingly Weber et al. teaches that WT-1 is an attractive target for anticancer immunotherapy.
In view of Perica et al. and Weber et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is in part because it would have been obvious to use the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as aAPCs to generate populations of antigen-specific CTLs specific for viral antigens or tumor-associated antigens.  This is also because in view of Weber et al. it would have been obvious to use paramagnetic nanoparticles presenting peptide epitopes derived from WT-1 for use in treating leukemia or other types of cancer that overexpress WT-1.  Although the claims of the patent do not recite the admixture of the paramagnetic nanoparticles and the T cells are placed in the magnetic field for a period of about 5 minutes before the cells bound to the paramagnetic particles are separated from cells not bound to the paramagnetic particles, so as to permit the cells bound to the nanoparticles to expand in culture, and expanded accordingly, it is submitted that it would have been obvious do so because otherwise the cells could not be used (i.e., 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 77-92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 7, 9, 11, 14, 15, 20, 24, 27, 30, 36, 37, 42, 43, 51, 54, 58, 68, 70, 71, 76-78, and 85-88 of copending Application No. 16/136,931 in view of Perica et al. (Nanomedicine. 2014 Jan; 10 (1): 119-29).
The claims of the copending application are drawn to a composition comprising a population of CD8+ T cells specific for one or more peptides derived from one or more tumor associated antigens (WT-1) or viral proteins having either a central memory phenotype or an effector memory phenotype, which are prepared by an enrichment of CD8+ T cells, a subsequent activation thereof using paramagnetic aAPCs comprising an MHC class I-peptide complex and a co-stimulatory ligand in a magnetic field, wherein the admixture is held in the field for a period of at least 1 minute, and an expansion in culture for 1-4 weeks in the presence of cytokines.  According to claim 71, for example, the population comprises at least 50% antigen-specific T cells.  
Perica et al. teaches a method for generating an expanded population of cytotoxic T lymphocytes (CTLs) having a central memory (Tcm) phenotype (CD62Lhigh) or an effector memory (Tem) phenotype (CD62Llow) by isolating CD8+ T cells using a magnetic enrichment column, admixing the isolated cells with nanoscale paramagnetic dextran-coated iron oxide particles (beads) with MHC-Ig (HLA-Ig) dimers and anti-CD28 antibodies attached to their surfaces to permit activation and expansion of antigen-specific CTLs in culture; see entire document (e.g., the abstract; pages 120-121; page 30  Perica et al. teaches the beads were 50-100 nm in diameter (see, e.g., the abstract).  Perica et al. teaches the MHC-Ig dimers presented a peptide epitope derived from different antigens including, for example, a tumor-associated antigen and a viral antigen (see, e.g., page 120).  Perica et al. teaches that, in addition to the MHC-Ig dimers, either a B7.1-Ig polypeptide or an anti-CD28 antibody was attached to the paramagnetic beads so that the beads more optimally function to deliver activating signals to the T cells (see, e.g., pages 121-122; and Figure 1 at page 122).  Perica et al. describes the use of the approach to activate and expand a population of human CTLs specific for a viral peptide epitope (see, e.g., page 124).  In preparing human CTLs Perica et al. teaches the use of HLA-Ig dimers.31  Perica et al. teaches 106 CD8+ CTLs were cultured in the presence of the paramagnetic beads and a cytokine cocktail to give rise to the expanded populations (see, e.g., page 120).  Perica et al. teaches the cells were permitted to expand in culture for varying lengths of time (e.g., 3 days or 7 days); see, e.g., page 122.   
Weber et al. teaches the use of WT-1-specific CTLs generated from peripheral blood cells of healthy human donors for use in treating types of leukemia (and other types of cancer) that overexpress WT-1; see entire document (e.g., the abstract).  Weber et al. describes experiments that demonstrate that ex vivo expanded populations of WT-1-specific CTLs are effective to lyse (kill) WT-1-expressing tumor cells (see, e.g., the abstract).  Accordingly Weber et al. teaches that WT-1 is an attractive target for anticancer immunotherapy.
In view of Perica et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is in part because it would have been obvious to use the paramagnetic nanoparticles described by Perica et al. as the aAPCs.  As noted anti-CD28 antibodies are attached to the surfaces of the disclosed paramagnetic dextran-coated iron oxide nanoparticles, which have diameters of 50-100 nm, and the nanoparticles are used as 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
26.	No claim is allowed.

27.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Perica et al. (ACS Nano. 2014 Mar 25; 8 (3): 2252-60) teaches magnetic field-induced T Cell receptor clustering by nanoparticles enhances T Cell activation and stimulates antitumor activity.
	Bacher et al. (Cytometry A. 2013 Aug; 83 (8): 692-701) teaches analysis of rare antigen-specific T cells and suggests the use of suitable pre-enrichment strategies, such as magnetic cell separation, to facilitate greater sensitivity and allow for more rapid processing of large cell numbers.
	Legoux et al. (J. Vis. Exp. 2012 Oct 22; (68): 4420; pp. 1-7) teaches peptide:MHC tetramer-based magnetic enrichment of epitope-specific T cells. 
The Kurzweil Library. 2014 Feb 27; pp. 1-3; “Magnetic medicine: nanoparticles and magnetic fields train immune cells to fight cancer in mice”; https://www.kurzweilai.net/magnetic-medicine-nanoparticles-and-magnetic-fields-train-immune-cells-to-fight-cancer-in-mice) describes the use of magnetic field-based cell clustering to activate T cells in the presence of iron-based nano-aAPCs.
	Kosmides et al. (Nano Lett. 2018 Mar 14; 18 (3): 1916-24; author manuscript; pp. 1-18) reviews the development of paramagnetic nanoparticles for use as artificial antigen presenting cells (aAPCs) and emphasizes the importance of the clustering of two signaling proteins or complexes at the immunological synapse for the activation of antigen-specific T cells. 
	Purtic et al. (Proc. Natl. Acad. Sci. USA. 2005 Feb 22; 102 (8): 2904-9) teaches T cell receptor (TCR) clustering in the immunological synapse integrates TCR and costimulatory signaling in selected T cells.
	U.S. Patent No. 7,572,631 (Berenson et al.) teaches the activation and expansion of antigen-specific T cells (e.g., CD8+ cytotoxic T cells (CTLs)) by contacting the cells with paramagnetic nanoparticles displaying on their surfaces MHC-peptide complexes and lymphocyte costimulatory molecules.
	Each of U.S. Patent Application Publication Nos. 2010/0008920, 2016/0051698, 2014/0370099, 2013/0202548, 2011/0256147, 2016/0000829, and 2016/0237137 teaches artificial antigen presenting cells (aAPC) comprised of beads displaying on their
surfaces lymphocyte activating molecules.
	Each of U.S. Patent Nos. 6,352,694, 7,572,631, 7,541,184, and 7,670,781 teaches antigen presenting cells (aAPC) comprised of paramagnetic beads displaying on their surfaces lymphocyte activating molecules (e.g., antibodies that specifically bind to CD28).
	
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	




slr
January 26, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The acronym “AML” is used to refer to acute myelogenous leukemia (see page 36, line 20 of the specification).
        2 See, e.g., https://www.ncbi.nlm.nih.gov/gene/940.
        
        3 “CD28” is a designation used to refer to polypeptides (orthologs) occurring in a number of different animals including, for example, mouse, rat, dog, chicken, otter, baboon, and human.  To which one or more of the “CD28” polypeptides occurring in different species is claim 81 directed?
        4 As an example, it is known that alternative splicing of the gene encoding human “PD-L1” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “PD-L1”. See, e.g., Kakoulidou et al. (Scand. J. Immunol. 2007 Nov; 66 (5): 529-37) (see entire document; e.g., the abstract).
        
        5 In this instance, it appears “B7.1” is a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, rat, monkey, dog, pig, and cat.  To which one or more of these polypeptides are the claims directed?
        6 The disclosure reads as follows: “However, embodiments of the present invention provide for robust enrichment and expansion of antigen-specific T cells with superior functionality using even passively loaded HLA-Ig ligands.”
        7 See the rejection that follows.
        
        8 Central memory T cells (TCM cells) are commonly found in the lymph nodes and in peripheral circulation; whereas effector memory T cells (TEM cells) are most commonly found in the peripheral circulation and tissues.  See, e.g., https://en.wikipedia.org/wiki/Memory_T_cell. 
        9 See M.P.E.P. § 2172 (II).
        10 See, e.g., Vanhove et al. (Antibodies (Basel). 2017 Dec; 6 (4): 19; pp. 1-14), which describes anti-human CD28 antibodies having different effects upon CD28 function including some antibodies that can act as antagonists, while still presenting agonistic properties, making determination of which antibodies are suitably used very non-trivial and challenging (see entire document; e.g., page 3 of 14).
        11 It follows that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the antibodies and any one particularly identifying functional feature that is shared by the antibodies that are suitably used (since it is not clear what the antibodies must actually do in order to “activate” CD28).  For this reason the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the antibodies that are suitably used and as a consequence it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement.
        
        12 The disclosure reads as follows: “However, embodiments of the present invention provide for robust enrichment and expansion of antigen-specific T cells with superior functionality using even passively loaded HLA-Ig ligands.”
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        14 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        15 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        16 As noted in the above rejection of claim 82 as failing to satisfy the requirements set forth under 35 U.S.C. § 112 it cannot be ascertained from the disclosure what it is that constitutes the “HLA-Ig ligands” to which the claim is directed.
        17 Perica et al. discloses that it was found that the initial population of CTLs isolated from the PBMCs contained only 0.4% M1-specific CTLs (see page 124). 
        
        18 The period time is not deemed particularly important but when performing a very conventional two-step magnetic cellular purification procedure 5 minutes would have been considered a suitable period to permit the interaction of the cells and the nanoparticles before separating bound and non-bound cells in a magnetic field.  
        19 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        20 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        
        21 Effector memory T (Tem) cells are CD3+/CD45RA-/CD62L+.
        22 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        23 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        24 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        25 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        26 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        27 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        28 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        29 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.
        30 With particular regard to claim 92, it is noted that T cells are CD3+ and memory T cells are CD45RA- (as CD45RA is a marker of naïve T cells).
        
        31 The human leukocyte antigen (HLA) system is the major histocompatibility complex (MHC) system in humans.